Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/25/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 17 “a beveled edge”, and “the beveled edge configured to contact the latch of the door at an angle between 0 and 90 degrees”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recite “an electrically powered module configured to move the contact component such that the contact component pushes the latch out of a bore of a door frame and into the door” in line 4 and 8 respectively. It is unclear how the movement is initiated, whether by operating a handle or a remote control. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12-16, 18, 20, and 22 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 5,729,198; Gorman). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses (Figures 1-7) an apparatus (11) for interacting with a latch (14) of a door (12; Col.2, L45-53; Col.4, L30-40), the apparatus comprising: 
a contact component (19; Figures 1 and 3) configured to make physical contact with the latch (14; Col.2, L45-53; Col.4, L30-40); 
an electrically-powered module (solenoid and strike plate; Col.4, L1-5) configured to move the contact component (19) such that the contact component pushes the latch out of a bore of a door frame and into the door (Col.4, L1-10); and 
a housing (51; Figure 5) containing the electrically-powered module and the contact component (19), the housing (51) configured to fit within the bore of the door frame (Col.5, L 5-8; Figure 1).  

As to claim 2, D1 discloses the apparatus of claim 1, further comprising a mounting plate (53; Figure 4) attached to the housing (51), the mounting plate configured to 

As to claim 3, D1 discloses the apparatus of claim 2, wherein the mounting plate (53) comprises a strike edge (54) configured to make contact with the latch (14) of the door when the door is closing, the strike edge causing the latch to be pushed into the door as the door is closing (54 guide the latch; Col.4, L60-65).  

As to claim 4, D1 discloses the apparatus of claim 1, further comprising a power source (27; Col.4, L25-27).  

As to claim 5, D1 discloses the apparatus of claim 4, wherein the power source comprises at least one of a battery, a DC electric power source, an AC electric power source, a trickle charger and battery combination, an RFID power source, and an electromagnetic field (battery 27; Col.4, L25-27).  

As to claim 7, D1 discloses the apparatus of claim 4, wherein the power source is disposed outside of the housing (Figure 1).  

As to claim 12, D1 discloses the apparatus of claim 1, wherein the electrically-powered module comprises an electromagnet (solenoid 41; Col.4, L47-50).  

As to claim 13, D1 discloses the apparatus of claim 12, wherein energization of the electromagnet drives the contact component towards the door and into a first position (energization of the solenoid will unlatch the door by pushing the latch 14 into the door 102; Col.2, L45-53; Col.4, L30-40; Figures 1 and 3-5), and wherein de-energization of the electromagnet causes the contact component to return to a second position, the second position being farther from the door than the first position (when electromagnet is de-energized, the spring 20 will move the latch 14 to latched position; Col.2, L45-53; from Figure 1 and based on description of Col.2, L45-53, when the door is in the latched position, the contact component 19 is away from the door 102, and thus, the second position of contact component 19 is farther from the door than the first position of the contact component 19).  

As to claim 14, D1 discloses the apparatus of claim 1, wherein the apparatus further comprises a controller (21; Col.4, L19), and wherein the electrically-powered module is configured to move the contact component (19) in response to receiving a control signal from the controller (solenoid can be energized and de-energized by from controller 21; Col.4, L17-35).  

As to claim 15, D1 discloses the apparatus of claim 14, wherein the control signal is received from a user of the apparatus via at least one of RFID, Bluetooth, WIFI, radio, infrared, and other wireless technology (Col.4, L27-31).  

As to claim 18, D1 discloses the apparatus of claim 1, wherein the electrically-powered module is further configured to move the contact component (19) away from the door such that a space is created that allows the latch (14) of the door to fit within the bore of the door frame (when electromagnet is de-energized, the contact component moves away from the door, and the spring 20 will move the latch 14 to latched position; Col.2, L45-53).  

As to claim 20, D1 discloses the apparatus of claim 1, wherein the housing (51) is an enclosed housing (Figures 3-5).  

As to claim 22, D1 discloses a system (Figures 1-7) comprising: 
a door (12) comprising a latch (14); 
a door frame comprising a bore (the structure that carries the assembly 11 defines the door frame, which has a bore to receive 17; Figure 1), the bore configured to receive the latch (14); and 
an apparatus (11) configured to interact with the latch (14; Col.2, 45-53), the apparatus mounted to the door frame (Figure 1), and the apparatus comprising: 
a contact component (19) configured to make physical contact with the latch (14; Col.2, L45-53; Col.4, L30-40); 
an electrically-powered module (solenoid and strike plate; Col.4, L1-5) configured to move the contact component (19) such that the contact component pushes the latch out of a bore of a door frame and into the door (Col.4, L1-10); and 
.  

Claim(s) 1, 8-10, 14, 16, 18-19, and 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D2 (US 5,474,342; Smith et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.
As to claim 1, D2 discloses (Figures 1-10) an apparatus (10) for interacting with a latch (44) of a door (40), the apparatus comprising: 
a contact component (16; Figures 2 and 4-5) configured to make physical contact with the latch (44); 
an electrically-powered module (includes 18, 24, and 26; Col.6, L49-53) configured to move the contact component such that the contact component pushes the latch out of a bore of a door frame and into the door (Col.6, L49-53); and 
a housing containing the electrically-powered module and the contact component (the space that accommodates 16, 18, 24, and 26 in Figure 4), the housing configured to fit within the bore of the door frame (Figure 4).  

As to claim 8, D2 discloses the apparatus of claim 1, wherein the electrically-powered module comprises an electric motor (24; Col.6, L50).  

As to claim 9, D2 discloses the apparatus of claim 8, wherein rotation of the electric motor (24) in a first direction drives the contact component towards the door, and rotation of the electric motor in a second direction drives the contact component away from the door (Col.5, L35-50; Col.8, L48-60; Figures 5a-5c).  

As to claim 10, D2 discloses the apparatus of claim 8, wherein the electrically-powered module further comprises a gear train assembly driven by the electric motor (driver 18 includes gear assembly; Col.6, L49-50; Figure 2).  

As to claim 14, D2 discloses the apparatus of claim 1, wherein the apparatus further comprises a controller (28; Col.6, L59-60), and wherein the electrically-powered module is configured to move the contact component (16) in response to receiving a control signal from the controller (Col.8, L50-54).  

As to claim 16, D2 discloses the apparatus of claim 14, wherein the control signal is generated in response to data collected from one or more sensors (Col.10, L50-56).  


As to claim 18, D2 discloses the apparatus of claim 1, wherein the electrically-powered module is further configured to move the contact component (16) away from the door such that a space is created that allows the latch of the door to fit within the bore of the door frame (Col.8, L48-60).  

As to claim 19, D2 discloses the apparatus of claim 18, wherein the electrically-powered module is configured to move the contact component (16) away from the door after a fixed time delay subsequent to moving the contact component such that the contact component pushes the latch out of the bore of the door frame (Col.8, 50-60).  

As to claim 21, D2 discloses the apparatus of claim 1, wherein the housing is a framed housing (in Figure 2, the components 30, 32, 34, and 36 supports the contact component 16 and motor and gear assembly).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,729,198; Gorman) in view of D3 (US 5,987,818; Dabideen). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 6, D3 teaches an apparatus for a latching system with power source within the apparatus assembly, as in Figure 1, for ease of accessibility. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed .       

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,729,198; Gorman) in view of D4 (US 3,996,483; Yan). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 17, D4 teaches, in Figure 4, a contact component 20 with a beveled edge 49 having angle between o to 90 degrees and contacts 65 of the door to facilitate smooth operation of latching. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a beveled edge with an angle between 0 degrees and 90 degrees in the contact component of D1 as taught by D4 since the claimed invention is merely a combination of known elements (such as providing a beveled edge), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for smooth operation of latch.       



 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675